Citation Nr: 0810611	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  98-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In his December 1997 substantive appeal, the veteran 
requested a personal hearing at a local VA office before a 
Member of the Board.  He reiterated this request in a 
December 2000 signed statement indicating that he still 
wanted an in-person hearing before a travelling Board Member.  
In February 2001, the appellant was sent a letter notifying 
him that he was scheduled to appear for a Board hearing in 
March 2001.  He did not report for this hearing and provided 
no explanation for his failure to report.  The veteran's 
hearing was subsequently rescheduled for June 2001 and he was 
sent proper notice earlier that month.  He did not report for 
this hearing, either.  His hearing request, therefore, is 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2007).

In June 2002, September 2003, and October 2006, the Board 
remanded this case for additional development, and the case 
has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that this is the fourth time that the 
veteran's claim has been remanded.  The purpose of this 
current remand is to cure the Stegall violation that was 
pointed out by the veteran's representative in a February 
2008 Informal Hearing Presentation.  Specifically, the 
September 2003 remand directs that the veteran be scheduled 
for a VA psychiatric examination for the purpose of assessing 
the degree of social and industrial impairment resulting from 
his service-connected PTSD.  If the veteran failed to report, 
the copy of the written examination notice was to be 
associated with the claims folder.  

On remand, the AMC submitted a request that the veteran be 
scheduled for a PTSD examination.  A later examination 
request indicates that this August 2004 examination request 
was cancelled.  It is not clear whether the veteran failed to 
report for this examination, but there is no indication in 
the claims file that the veteran called or wrote in to 
request that this examination be rescheduled.  Nor, however, 
is there a notice of examination in the veteran's claims file 
verifying that he was, in fact, notified that he had been 
scheduled for an August 2004 VA examination.  

The claims file reflects that the veteran was again scheduled 
for a December 2004 VA examination.  It also notes that the 
veteran did not report for this examination.  The claims file 
contains a copy of the letter that was to be sent to the 
veteran notifying him of this examination.  The date of the 
letter included in the claims file, however, was in February 
2005.  This letter was sent in response to a request for the 
letter in order to comply with the September 2003 remand 
instruction.  The notice letter, however, does not 
sufficiently satisfy the remand requirements to the extent 
that it does not demonstrate that the veteran received notice 
prior to the scheduled examination.  

A Board remand confers, as a matter of law, the right to 
compliance with the remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated.  Id.  The Board must therefore remand this case so 
that the AMC may comply with the terms of the September 2003 
Board remand.

According to the evidence of record, the veteran has 
previously been scheduled for VA examinations for September 
1998, June 1999, and November 2002.  He failed to report for 
any of these examinations, and prior written notice of the 
November 2002 examination is included in the claims file.  
The claims file also contains subsequent written notice from 
November 2002 informing the veteran how to reschedule the 
missed appointment.  The veteran did not reply to this 
message, nor has he otherwise indicated a willingness to 
report for an examination.  

In December 1997, the veteran stated that he did not drive 
and did not have a driver's license.  Whether this is why the 
veteran has not reported for hearings and examinations is 
pure speculation, as the veteran has not replied to any VA 
notices and apparently has not informed his representative of 
any reason for his failure to report.  

The duty to assist is not always a one-way street; in order 
for VA to process claims, individuals applying for benefits 
have a responsibility to cooperate with the agency in the 
gathering of evidence necessary to establishing entitlement 
to benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Kowalski v. Nicholson, No. 02-1284 (Jun. 8 
2005).  This responsibility includes notifying VA of any 
change of address so that examination notices and other 
correspondence reach the veteran in a timely manner.  The 
veteran is also responsible for responding to VA letters 
requesting information or evidence and for either reporting 
for the scheduled examinations or hearings or for notifying 
VA if he is unable to attend.  Given the Stegall violation, 
this case must be remanded so that the veteran may be 
scheduled for, and properly notified of, another VA 
examination.

On remand, the RO should also take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Vazquez-Flores v. Peake, -- Vet. App. --
, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide notice as required 
by Vazquez-Flores v. Peake, -- Vet. App. --, 
No. 05-0355, 2008 WL 239951 (Jan. 30, 2008).

2.  The veteran must be scheduled for a VA 
psychiatric examination to evaluate the 
severity of his PTSD.  Before sending 
notice of this examination, the AMC should 
verify the veteran's address with the 
veteran himself or through his 
representative.  Both the veteran and his 
representative should be sent prior notice 
of the examination.  While examination 
notices generally provide a telephone 
number for the veteran to call if he is 
unable to make the appointment, the 
veteran's representative is strongly 
encouraged to contact the veteran and 
determine whether the veteran will attend 
the appointment.  The representative is 
also encouraged to assist the veteran in 
arranging transportation to and from the 
examination site.   

3.  The VA examiner must review the 
veteran's claims folder in conjunction 
with the examination, and review of the 
claims folder should be indicated in the 
examination report.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  

The findings of the examiner should 
address the level of social and 
occupational impairment attributable to 
the veteran's PTSD.  The examiner's report 
must describe the following: personal 
appearance and hygiene; mood; affect; 
speech; ability to understanding complex 
commands; judgment; abstract thinking; and 
orientation (spatial, time, and place).  

The examiner must also address symptoms 
which are usually covered in a mental 
status evaluation including whether 
symptoms are mild or transient or 
controlled by continuous medication; 
anxiety, if any; suspiciousness, if any; 
panic attacks (frequency and duration), if 
any; extent of sleep impairment, if any; 
degree of memory loss or impairment, if 
any; disturbances of motivation and mood, 
if any; suicidal ideation, if any; 
obsessional rituals which interfere with 
routine activities, if any; impaired 
impulse control (such as unprovoked 
irritability with periods of violence), if 
any; degree of impairment, if any, in the 
ability to adapt to stressful 
circumstances (including work or a work-
like setting); degree of impairment, if 
any, in ability to establish and maintain 
effective relationships; degree of 
impairment, if any, in thought processes 
or communication; persistent delusions or 
hallucinations, if any; grossly 
inappropriate behavior, if any.  

The examiner should specifically discuss 
the impact, if any, that the veteran's 
PTSD has on his employability.  The 
examiner should assign a numerical code 
under the GAF scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition, and 
specifically indicate whether the GAF 
designation incorporates impairment caused 
by any non-service-connected psychiatric 
disorder.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the AMC must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



